Mr. Justice Sample delivered the opibiob oe the Court. Appellee recovered a judgment for damages to his property occasioned by the construction of appellant’s road along a street on which his property abutted. The record has been carefully examined, and the evidence fully sustains the judgment. It is not claimed that appellee was not entitled to recover damages, so that the amount ivas a matter peculiarly within the province of the jury to determine. The witnesses differed, as they always do, as to the amount, but the verdict returned, on which judgment was entered, was less than the average estimate, and, as we think, very reasonable. The property was unquestionably depreciated in value by the construction of the road. There is no material objection to the evidence admitted by the court. The objection to the remarks of the court, when ruling on certain evidence, is not well taken, for the reason the remarks applied to the witness’ statement of ivhat he was taking into consideration in estimating damages, rather than to the amount of his estimate. The instructions are substantially • correct, and substantial justice has been done. Ho error was committed in the trial that would justify this court in reversing this judgment. The judgment therefore is affirmed.